Citation Nr: 1504254	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee with total knee replacement.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

A pre-existing knee disability service was aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a knee disability, degenerative joint disease of the left knee, status post total knee arthroplasty, are met.  38 U.S.C.A. § § 1110, 1111, 1131, 1153, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for a knee disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and analysis

Upon entrance, it was noted that the Veteran had knee problems and had an orthopedic evaluation to determine he was fit for duty.  

Starting in January 1979, the Veteran sought medical treatment on multiple occasions, at least 10 times, for knee pain.  In February 1979, the Veteran was diagnosed with chondromalacia, which was the main diagnosis for the remainder of service.   

There was no separation examination in the file.  

After, leaving service, the Veteran continued to experience pain.  He testified that he used over the counter pain medication and first sought medical attention when the pain medication no longer worked.  

The Veteran had a total knee arthroplasty, a knee joint replacement, in July 2010, after he was been diagnosed with osteoarthritis or degenerative joint disease, described as severe pain with marked arthritic changes.

In the March 2011 VA examination, the examiner noted the Veteran has worked after service as a sheet metal mechanic and for a local municipal water authority, jobs that require a lot of bending, walking, squatting, and climbing ladders.  The Veteran stated he experienced knee pain and edema starting after a fifteen mile hike during basic training.  He did not seek any medical attention after service until the pain and edema increased.  The examiner concluded the Veteran's left knee disability, degenerative joint disease, was not associated with service as the Veteran did not seek medical treatment of the left knee for nearly thirty years after he left service.  The examiner also concluded that the Veteran's post- service civilian work provided the stress on the left knee that resulted in the diagnosis of left knee degenerative joint disease.  

As noted above, service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

Initially, the Board finds that the existence of a knee disability prior to service is established and was noted on the service entrance examination.  Therefore, the presumption of soundness does not apply.  If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A preexisting injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In the instant case, as noted above, the first prong of rebutting the presumption of soundness may have been satisfied.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Here, there is evidence the Veteran's knee disability has been aggravated by service as demonstrated by the multiple occasions he sought treatment.  Thus, the Board finds that the Veteran has established aggravation.

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The no-aggravation result must be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).)  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation." Id.  Otherwise, the burden of proof is improperly placed upon the Veteran instead of VA.  Id.  

The Board finds there is no clear and unmistakable evidence that the increase in the Veteran's knee disability is due to the natural progress of the disability.  There is not even evidence that raises a debatable suggestion of a pre-existing disability not aggravated by service.  Stated another way, the evidence of record fails to demonstrate that but for the Veteran's active service, the Veteran's condition would not have worsened to the current level of severity.  Therefore, the Board finds that the evidence does not meet the onerous standard under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 for rejecting a claim based upon aggravation of a pre-existing disability.  

The Board acknowledges that the VA examiner did not attribute the Veteran's knee disability to service.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.   The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The expert, however, never addressed whether the Veteran had a preexisting knee disability that was aggravated by service.  This creates by the expert a negative inference of aggravation from the absence of documented treatment as opposed to affirmative evidence of aggravation.  This reasoning improperly shifted the burden of proof to the Veteran.

Second, the expert never considered or discussed the Veteran had continued symptoms since separation even if he did not also seek medical care.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds the Veteran's statements as to the onset of knee symptoms and their course after service to be credible and his statements are accorded significant evidentiary weight.  

The examiner's report also suggests that the Veteran's post- service civilian work provided the stress on the left knee that resulted in the diagnosis of left knee degenerative joint disease.  This does not preclude the onset of degenerative joint disease in service that gradually progressed over the years even if the main contributing factor is his post-service work.  

Accordingly, the Veteran's credible lay evidence is sufficient to outweigh the VA examiner's opinion.  

In sum, based upon all the evidence of record, the Board finds that service connection for the left knee disability, degenerative joint disease, is warranted based upon aggravation of a pre-existing disability.


ORDER

Entitlement to service connection on the basis of aggravation for degenerative joint disease of the left knee, status post total knee arthroplasty, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


